Name: 84/87/EEC: Council Decision of 6 February 1984 authorizing the Italian Republic to derogate until 31 December 1983 from the value added tax arrangements in the context of aid to earthquake victims in southern Italy
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  cooperation policy;  taxation;  deterioration of the environment
 Date Published: 1984-02-11

 Avis juridique important|31984D008784/87/EEC: Council Decision of 6 February 1984 authorizing the Italian Republic to derogate until 31 December 1983 from the value added tax arrangements in the context of aid to earthquake victims in southern Italy Official Journal L 040 , 11/02/1984 P. 0030 - 0030*****COUNCIL DECISION of 6 February 1984 authorizing the Italian Republic to derogate until 31 December 1983 from the value added tax arrangements in the context of aid to earthquake victims in southern Italy (84/87/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 99 thereof, Having regard to the proposal from the Commission, Whereas the Italian Government has requested a further extension of the derogation from the Sixth Directive 77/388/EEC (1), which was granted by Decisions 81/890/EEC (2) and 82/424/EEC (3); whereas this derogation consists in the exemption from value added tax for certain activities with reimbursement at the preceding stage; Whereas it has become apparent that a further extension is necessary, in particular to regulate activities in operation; whereas this extension should in any event be limited to 31 December 1983, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 82/424/EEC, '31 December 1982' is hereby replaced by '31 December 1983'. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 6 February 1984. For the Council The President M. ROCARD (1) OJ No L 145, 13. 6. 1977, p. 1. (2) OJ No L 322, 11. 11. 1981, p. 40. (3) OJ No L 184, 29. 6. 1982, p. 26.